Citation Nr: 0906820	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-17 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for inpatient medical 
care provided by Tennessee Valley Healthcare System (TVHS) 
from February 18, 2006, to April 9, 2006, under the 
Millennium Bill Act.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.  The Veteran died in April 2006.  The claimant 
is his daughter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Murfreesboro, Tennessee.  In November 
2008, the claimant testified at a hearing before the 
undersigned.

Initially, the Board notes that the issue on appeal has been 
characterized as it appears on the first page of the decision 
so as to limit the scope of the current adjudication to 
whether the claimant is entitlement to payment or 
reimbursement under Millennium Bill Act.  The Board has taken 
this action because, even though the claimant may have other 
avenues available to her for seeking payment or reimbursement 
of these medical expenses (see, for example, 38 U.S.C.A. 
§§ 1703, 1728 (West 2002 & Supp. 2007)), she has not made 
these claims, the agency of original jurisdiction has not 
adjudicated these claims, and the April 2007 statement of the 
case did not provide her notice of the laws and regulations 
governing these other theories of entitlement.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008). 


FINDING OF FACT

1.  The Veteran was provided emergency treatment through the 
TVHS from February 18, 2006, to April 9, 2006.

2.  At the time the emergency treatment was furnished, the 
Veteran had not received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by TVHS from February 18, 2006, to April 9, 
2006, pursuant to the Millennium Bill Act have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board notes that because the current claim is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case 
for purposes of ascertaining that the claimant has had a fair 
opportunity to present argument and evidence in support of 
her claim for reimbursement of medical expenses and concludes 
that she has.  

Specifically, a review of the record on appeal shows that in 
the current appeal there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in June 
2006, July 2006, August 2006, November 2006, December 2006, 
and February 2007 would fulfill the provisions of 38 U.S.C.A. 
§ 5103(a).  Moreover, to the extent that complete 38 U.S.C.A. 
§ 5103(a) notice was not provided to the claimant prior to 
the adjudication of the claim, the Board finds that providing 
the claimant with the above notice followed by a 
readjudication of the claim in the April 2007 statement of 
the case "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, the Board finds that even though the notice was 
inadequate under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this error is harmless because the claim is being 
denied and any issue regarding a disability rating and an 
effective date is moot.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the agency of original jurisdiction has 
obtained and associated with the claim's file all the records 
related to the Veteran's inpatient medical care at TVHS from 
February 18, 2006, to April 9, 2006, and confirmed whether 
the Veteran received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of emergency treatment.  The record also shows 
that in November 2008 the claimant had an opportunity to 
testify at a hearing before the undersigned.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of her claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The claimant asserts that VA should reimburse her for the 
Veteran's inpatient medical care at TVHS from February 18, 
2006, to April 9, 2006.  Specifically, she testified in 
November 2008 that the Veteran was enrolled in the VA health 
care system as of December 2005 - the date VA notified him 
that he would qualify for care.  She also testified that if 
it were not for his February 18, 2006, motor vehicle accident 
he would have been seen by VA for his first appointment on 
February 25, 2006.  She thereafter testified that she did not 
think that the Veteran should be penalized by VA because he 
was healthy and had private health insurance and therefore 
did not need VA treatment in the 24 months prior to his motor 
vehicle accident.  Lastly, the claimant testified that she 
was not responsible for the outstanding medical bills and did 
not know who was responsible for them.  

Millennium Bill Act & Active Department Health-Care 
Participants

In this regard, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177, and is referred to as the "Millennium Bill 
Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  

In this case, the service rendered occurred after the 
effective date of the "Millennium Bill Act."  Therefore, it 
is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active  
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728 
(West 2002 & Supp 2007).  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1000-1008 (West 2002 & Supp 2007).  

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the claimant must show that the Veteran's 
treatment satisfies all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the  initial evaluation 
and treatment is for a condition of  such 
a nature that a prudent layperson would 
have  reasonably expected that delay in 
seeking immediate  medical attention 
would have been hazardous to life or  
health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the  time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).

In reviewing the criteria above, the Board finds that even if 
we were to concede that the Veteran was enrolled in the VA 
health care system at the time of his motor vehicle accident 
and subsequent hospitalization at TVHS from February 18, 
2006, to April 9, 2006, he did not meet criterion (e) because 
the agency of original jurisdiction confirmed that he had not 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  See Memorandum dated 
in May 2006, June 2006, July 2006, and November 2006.

The Board points out that the provisions in 38 C.F.R. 
§ 17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met); also see 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that all cited criteria are met.  
That is not the case here because the requisite criteria set 
forth at 38 C.F.R. § 17.1002(e) are not met.  38 U.S.C.A. § 
1725.

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in her favor, and the claim must be denied.  
38 C.F.R. §§ 3.102, 4.3 (2008); see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  The Board recognizes and 
sympathizes with the claimant.  However, the Board is bound 
by the law and this decision must be made in accordance with 
the relevant statutes and regulations.  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Payment or reimbursement for unauthorized medical services 
provided for inpatient medical care provided by TVHS from 
February 18, 2006, to April 9, 2006, under the Millennium 
Bill Act is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


